Citation Nr: 0525605	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 
1999, for the grant of service connection for degenerative 
disc disease (DDD) of the lumbar spine.

2.  Entitlement to a compensable rating for DDD of the lumbar 
spine prior to December 19, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which established service 
connection for DDD of the lumbar spine and rated this 
disability as 0 percent disabling from February 1, 1999.

By a rating dated in January 2004, the RO increased the 
rating for the back disorder from 0 percent to 40 percent 
effective December 19, 2003.  By an April 2004 rating 
decision the RO held that the veteran was entitled to a total 
rating based on individual unemployability effective from 
December 19, 2003.

In a Travel Board hearing in May 2005, the veteran withdrew 
the issues of service connection for allergic rhinitis, a 
nervous stomach, and tinea versicolor.  Further, a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  


FINDINGS OF FACT

1.  By rating decision dated in August 1992 the RO denied 
service connection for a low back disorder, including 
degenerative joint disease of the lumbar spine, and the 
veteran was given notice of this decision.  He did not 
perfect an appeal to this decision.

2.  There is no document in the claims file which may be 
construed as a claim for service connection for a low back 
disorder until the RO received correspondence from the 
veteran on February 1, 1999.

3.  By a rating decision dated in December 2003, the RO 
established service connection for a lower back disorder and 
assigned a noncompensable rating from February 1, 1999, the 
date of receipt of the veteran's reopened claim.  

4.  By a rating decision dated in January 2004, the RO 
assigned a 40 percent rating for the low back disorder from 
December 19, 2003, the date of a VA examination. 

5.  X-rays taken in May 1999 revealed DDD of the lumbar spine 
and examination at that time was negative except for pain on 
forward flexion from 90 to 95 degrees; medical records prior 
to December 19, 2003, are otherwise negative for any 
pertinent complaints or findings except for notes which 
reflect that the veteran was seen in July 2003 for complaints 
of chronic low back pain but no pertinent clinical findings 
were reported. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 1, 
1999, for the grant of service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).

2.  The criteria for a 10 percent rating, but no higher, are 
met for DDD of the lumbar spine for the period from February 
1, 1999, until December 19, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

This case involves an appeal following an initial grant of 
benefits, i.e., a "downstream issue."  The veteran has 
appealed the initial rating assigned and the effective date 
assigned for the grant of service connection.  The key 
question is whether sufficient VCAA notice was sent prior to 
the rating decision that granted the original claim of 
service connection.  If so, then no further VCAA notification 
is required.  See VAOPGCPREC 8-2003.  The VCAA notice must 
have been supplied before the grant of service connection.  
If there was either no VCAA notice regarding service 
connection or if that notice was deficient, then VAOPGCPREC 
8-2003 does not apply, and a VCAA notice for the downstream 
issue is required.  

VA satisfied its duty to notify by means of a correspondence 
dated in June 2001 and July 2002 from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the AOJ decision in December 2003 which is the subject of 
this appeal.  The correspondence informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  The VA has provided medical examinations to 
determine whether the veteran has a low back disorder as a 
result of his military service, as well as to the level of 
such disability.  The Board finds that further development is 
not needed in this case with respect to the issues on appeal 
because there is sufficient evidence to decide the claims.


Background.  The veteran was discharged from active military 
service in May 1983.  He filed a claim for service connection 
for residuals of a low back injury in October 1983.  By 
rating action dated in May 1984, the RO denied service 
connection for a low back disorder.  The veteran was given 
notice of this decision, and he did not perfect an appeal.

In January 1992 the veteran was hospitalized at a VA medical 
facility for substance abuse.  He complained of back pain and 
X-rays revealed marked degenerative joint disease of L5, S1.  

In March 1992, the veteran filed a claim for service 
connection for a back disorder.  By rating action dated 
August 1992, the RO denied service connection for chronic 
lumbosacral strain and degenerative joint disease of the 
lumbar spine.  The veteran was given notice of this decision, 
and he filed a notice of disagreement in October 1992.  
However, after the RO issued a Statement of the Case in 
November 1992, he did not perfect an appeal.

On February 1, 1999, the RO received a claim from the veteran 
for service connection for a low back disorder as secondary 
to his service-connected left knee disorder.  

In a VA spine examination in May 1999 the veteran reported 
that he initially injured his left knee while running during 
service.  After service in 1984 he underwent arthroscopic 
surgery and continued to have pain.  As a result he puts most 
of his weight on his right knee and walked in an awkward 
position.  He had had lower back pain since the left knee 
injury.  Range of motion of the lumbar spine was forward 
flexion to 95 degrees with pain at 90 degrees; extension 
backwards, lateral flexion, and rotation were all to 35 
degrees.  X-rays revealed DDD at L5-S1. There was 
spondylolysis at L-5 on the left with no evidence of 
spondylolisthesis.  The diagnosis was a history of lower back 
pain with a normal examination.  The examiner added that he 
could not find any abnormalities to suggest any disability of 
the back which was due to the left knee injury.  In an 
addendum, the examiner stated that the back examination was 
normal but that that the veteran had spondylolisthesis and 
DDD on X-ray.

In a July 2003 VAMC clinical record, the examiner noted that 
the veteran presented with aggravated chronic lower back 
pain.  He noted that the pain was originating from the lumbar 
spine area which was injured in 1977 during service.  X-rays 
of the lumbar spine taken 4 years ago showed lumbar spine 
degenerative joint disease (DJD).  He opined:

I read records from 1977 which clearly document similar 
symptoms back then.  In my opinion, it is clear that his 
current symptoms are a culmination of his injuries which 
he had during his military service.

In my opinion it should be service connected; please see 
discussion above.

By rating action in December 2003, the RO established service 
connection for a low back disorder, effective from February 
1, 1999, the date the veteran's claim had been received.  A 
non-compensable rating was established as of this date.  In 
making that determination, the RO noted that in the April 
1999 VA examination, the veteran exhibited a normal range of 
motion.  The veteran exhibited only mild symptoms which did 
not warrant a compensable rating.  A new examination to 
determine the current level of disability was scheduled.  

In a December 2003, VA spine examination the examiner 
reviewed the claims folder prior to examination.  The veteran 
reported injuring his back during basic training while 
running with a duffel bag.  He reinjured the back on several 
occasions lifting heavy objects such as barrels containing 
fuel.  He has had back problems on and off since basic 
training.  A 1999 VAMC x-ray revealed spondylosis of L5, and 
DDD of L5-S1.  The veteran had daily lower back pain and left 
knee problems.  He recently had arthroscopic surgery on the 
left knee.   He has not required hospitalization in the past 
12 months for the back disorder, and he did not describe 
incapacitating episodes wherein he was ordered to take 
extended periods of bed rest.  The pain radiated to his 
buttocks.  

The examiner noted straightening of the lumbar lordosis.  The 
veteran ambulated with a cane favoring the left knee, 
primarily due to the joint problem and recent arthroscopic 
surgery.  There was limited motion of the lumbar spine in all 
parameters.  ROM of the lumbar spine was forward flexion to 
45 degrees with pain at 30 degrees; extension backwards to 8 
degrees with pain at 5 degrees; lateral flexion to the right 
to 20 degrees with pain at 10 degrees.  Lateral flexion left 
to 15 degrees with pain at 5 degrees due to pain; and 
rotation to 15 degrees with pain at 10 degrees bilaterally.  
There was no neurologic deficit noted in the lower 
extremities.  The diagnosis was residuals of injury to lumbar 
spine with previously documented DDD at L5-S1 and spondylosis 
of L5.

The examiner opined that the veteran sustained a back injury 
in service, and his current problems with the lumbar spine 
were a continuation of the difficulty experienced as a result 
of the injury in service.  

In a January 2004 rating action, the RO granted a 40 percent 
rating for a lower back disorder, effective from December 19, 
2003, the date of the VA examination indicating an increase 
in the veteran's disability.

In a Travel Board hearing in May 2005, the veteran offered 
testimony in support of his claims.  He testified that the 
lumbar strain he suffered in service had continued to the 
present day and so he believes he should receive service 
connection back to 1983 when he was separated from service.   
Likewise, he believed the 40 percent rating for his back 
disorder should also go back to 1983, as the condition had 
remained the same since 1983.

Law and Regulations.  When a claim is disallowed it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. § 
7105.  When a claimant requests that a claim be reopened and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  "Claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  These 
provisions apply only when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder. The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period. 
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."

The timing of this change requires the Board to first 
consider the claim under the old regulations and the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Disc Regulations.  As noted above, DC 5293 was amended 
effective in September 2002 to evaluate intervertebral disc 
syndrome preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months . . . 		   
		           60

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months . . . 		          40

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months . . . 		          20

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months . . . 	                    10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: General Rating Formula 
for Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine . . .	                   
100

Unfavorable ankylosis of the entire thoracolumbar spine 
. . .  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine . . .                                                           
40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine . . .                                 30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis . . .            
...                                                                                               
20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height . . .                                                                                    
10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

Entitlement to an effective date prior to February 1, 1999, 
for the grant of service connection for a lumbar spine 
disorder.  The veteran maintains that an effective date prior 
to February 1, 1999, for the grant of service connection for 
a low back disorder is warranted.  In this regard, he 
specifically maintains that service connection for a low back 
disorder should have been assigned from the date of 
separation from service since his back disability has 
continued since service.

The RO denied service connection for a low back disorder in 
May 1984, and again in March 1993. The veteran was notified 
of these decisions and did not perfect appeals.  Those 
decisions were rendered following receipt of all of the 
veteran's service medical records and after development of 
the record, including a VA examination.  The veteran did not 
perfect appeals to these decisions and they became final.

An effective date prior to the date of the veteran's reopened 
claim, February 1, 1999, is not permissible in the absence of 
clear and unmistakable error (CUE), which has not been 
alleged.  38 U.S.C.A. § 5110(a) ("the effective date of an 
award based on . . . a claim reopened after final 
adjudication . . . shall not be earlier than the date of 
receipt of application therefore."); Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) ("the effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").

The appellant has not specifically alleged CUE in the prior 
RO decisions.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Therefore, the RO's August 1992 decision is final as to the 
evidence then of record and as to any claim for service 
connection for a low back disorder filed prior to this date.  
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(q)(1)(ii) and (r).  
The date that the veteran filed an application for 
compensation benefits prior to this decision cannot serve as 
the effective date of his recent award of service connection.  
See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding 
that for effective date purposes, "the application . . . must 
be an application on the basis of which the increased rating 
was awarded"); Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously submitted 
claim applications, which had been denied, is not relevant to 
the assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  Although the 
veteran may have suffered from a low back disorder since the 
time of his military service, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.")

Following the August 1992 denial of service connection for a 
low back disorder, the RO received on February 1, 1999, 
correspondence in which the veteran stated that he should be 
receiving compensation for a low back disorder secondary to 
his service-connected left knee disorder.  The claim was 
subsequently granted by a December 2003 rating decision and a 
noncompensable evaluation was assigned effective from 
February 1, 1999, the date of receipt of the veteran's 
reopened claim.

Therefore, the grant of service connection for a low back 
disorder was based on a reopened claim and evidence added to 
the record in support of this reopened claim.  There is 
absolutely no correspondence which could be construed as a 
claim from the time of the August 1992 rating decision until 
he submitted the letter received by VA on February 1, 1999.

In summation, the RO's decision in August 1992 constituted a 
final denial of any claim for service connection for a low 
back disorder that was pending at that time and the claims 
folder reveals no correspondence after the August 1992 rating 
decision indicating intent to file a new claim or to reopen a 
claim for a low back disorder until VA received the letter 
from the veteran on February 1, 1999.  Accordingly, the Board 
finds that there is no legal basis for an effective date for 
the grant of service connection for a low back disorder prior 
to February 1, 1999.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


Entitlement to a compensable rating prior to December 19, 
2003, for the low back disability.  The December 2003 rating 
decision granted service connection for a lower back disorder 
and assigned a 0 percent evaluation effective from February 
1, 1999, the date of claim.  Subsequently, by rating action 
in January 2004, the evaluation was increased to 40 percent 
effective from December 19, 2003.  

The veteran underwent a VA examination in 1999 shortly after 
receipt of his claim.  Examination of his back was normal 
except for pain on flexion from 90 to 95 degree and X-ray 
evidence of DDD.  In the opinion of the Board, these findings 
are sufficient to warrant a 10 percent rating based upon DDD 
with slight limitation of motion of the lumbar segment of the 
spine under DC 5292.  The subsequent medical evidence of 
record prior to the examination in December 2003 primarily 
refers to knee, wrist, and other disabilities.  There does 
not appear to be any additional treatment records for the 
back between this period except for an entry in July 2003 
when the veteran was seen for complaints of lower back pain.  
The physician noted that the veteran had no bowel or bladder 
dysfunction and that no radiculopathy was described.  While 
the physician noted that X-rays of the lumbar spine taken 4 
years ago showed lumbar spine DJD and opined that the 
veteran's current symptoms were related to the symptoms he 
experienced during service, he provided no clinical findings 
which would support a rating in excess of 10 percent.

The VA medical records prior to the December 19, 2003, 
examination fail to provide documentation of symptoms or 
findings which would warrant a rating in excess of 10 
percent.  The veteran is rated at 40 percent as of the 
December 19, 2003, VA examination.  A 10 percent rating, but 
no higher, is warranted for the low back disorder prior to 
this date.

Having determined that a rating of 10 percent is warranted 
under the old disc regulations, the Board will consider 
whether the veteran is entitled to a higher rating under the 
new disc regulations from September 2002, and the new spine 
regulations from September 2003.  As noted above, the only 
pertinent medical evidence for the time from September 2002 
to December 2003 consists of an entry in July 2003 which 
fails to report any clinical findings, other than that the 
veteran presented with complaints of back pain but had no 
bowel or bladder dysfunction and no radiculopathy.  There is 
no evidence which suggests the presence of low back pathology 
which would warrant a rating in excess of 10 percent under 
the new regulations for a lumbar spine disorder prior to 
December 19, 2003.


ORDER

An effective date prior to February 1, 1999, for the grant of 
service connection for a low back disorder is denied.

A 10 percent rating, but no higher, is granted for DDD of the 
lumbar spine for the period from February 1, 1999, until 
December 19, 2003, subject to the law and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


